Filed 2/21/19 by Clerk of Supreme Court
                         IN THE SUPREME COURT
                       STATE OF NORTH DAKOTA


                                    2019 ND 36


State of North Dakota,                                        Plaintiff and Appellee

         v.

Daniel Lynn Goldsack,                                      Defendant and Appellant


                           Nos. 20180265 and 20180266


       Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable Sonna M. Anderson, Judge.

         AFFIRMED.

         Per Curiam.

       Justin J. Schwarz, Assistant State’s Attorney, Bismarck, ND, for plaintiff and
appellee; submitted on brief.

         Russell J. Myhre, Enderlin, ND, for defendant and appellant; submitted on
brief.
                                 State v. Goldsack
                          Nos. 20180265 and 20180266


       Per Curiam.
[¶1]   Daniel Goldsack appeals from a district court’s second amended criminal
judgments revoking his probation. Goldsack argues the district court clearly erred in
finding a probation violation occurred and the State did not prove by a preponderance
of the evidence Goldsack violated the conditions of his probation. We affirm under
N.D.R.App.P. 35.1(a)(2), (4) and (7). See, e.g., State v. McAvoy, 2007 ND 178,
¶¶ 9, 18, 741 N.W.2d 198 (holding the trial court’s factual findings of a probation
violation were not clearly erroneous and concluding the court did not abuse its
discretion in revoking the defendant’s probation).
[¶2]   Gerald W. VandeWalle, C.J.
       Daniel J. Crothers
       Lisa Fair McEvers
       Jon J. Jensen
       Jerod E. Tufte




                                         1